In the Supreme Court of Georgia



                                     Decided:    November 3, 2014




          S14Y1280.IN THE MATTER OF STEPHEN L. MINSK.

      PER CURIAM.

      This matter is before the Court on the Notice of Discipline seeking the

disbarment of Stephen L. Minsk (State Bar No. 511366). Minsk acknowledged

service of the notice but he failed to file a Notice of Rejection, so he is in

default, has waived his right to an evidentiary hearing, and is subject to such

discipline and further proceedings as may be determined by this Court, see Bar

Rule 4-208.1 (b). We agree with the State Bar that disbarment is appropriate.

      The facts, as deemed admitted by Minsk’s default, show that in 2012

Minsk, who was admitted to practice in 1985, filed a Chapter 7 bankruptcy

petition on behalf of his debtor client in the United States Bankruptcy Court for

the Northern District of Georgia, Atlanta Division. Minsk filed the above

petition and the associated statement of financial affairs without the authority

or consent of his client or of the individual principal, whose name Minsk forged
on the petition. In connection with the bankruptcy petition, Minsk engaged in

a pattern of making knowingly false statements to his client, to the court, and to

third parties. Minsk’s misconduct was egregious and willful, and as a result, the

bankruptcy court entered an order imposing sanctions pursuant to Bankruptcy

Rule 9011, 11 U.S.C. §105(a), and its own inherent powers. Included as part of

the sanctions was a $40,000 judgment against Minsk in favor of his client,

which Minsk proposed paying off in $1,000 monthly increments. Although the

bankruptcy court approved Minsk’s proposed payment plan, it later held him in

contempt for failing to make any payments under the plan after his checks were

returned for insufficient funds. Based on this admitted behavior, we agree with

the Investigative Panel which found that Minsk had violated Rules 1.2, 1.4, 1.7,

3.1, 3.3, 3.5, 4.1, 4.4 and 8.4 of the Georgia Rules of Professional Conduct, see

Bar Rule 4-102 (d).

      In aggravation of discipline we note that Minsk acknowledged service of

the Notice of Investigation but did not file a response. We further note that,

although Minsk has received no prior discipline to date, the Investigative Panel

has found probable cause in an unrelated disciplinary matter and has filed a

Formal Complaint seeking his disbarment in that case, as well.

                                        2
     We have reviewed the record in this case and agree that disbarment is the

appropriate sanction. Therefore, we hereby order that the name of Stephen L.

Minsk be removed from the rolls of persons authorized to practice law in the

State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

     Disbarred. All the Justices Concur.




                                     3